Exhibit 10.1

PLANAR SYSTEMS, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

TO: [Name of Director]    Date of Grant: February 20, 2009

We are pleased to inform you that the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of Planar Systems, Inc. (the “Company”)
has approved an award of twenty-three thousand four hundred and sixty-five
(23,465) shares (the “Shares”) of the Company’s common stock. This award (the
“Award”) is subject to the following terms and conditions.

VESTING. The Shares will vest on the first anniversary of this Agreement and
will become deliverable to you on the first anniversary of this agreement. The
Shares subject to this Agreement may not be sold, assigned, transferred, pledged
or otherwise encumbered (either voluntarily or by operation of law) until the
Shares are vested and delivered to you. After the Shares are vested and
delivered to you, you shall become for all purposes the owner of the Shares
subject to any further restrictions, including restrictions on sale, otherwise
imposed by this Agreement. Notwithstanding any other provision of this
Agreement, the Committee may at any time, in its sole discretion, accelerate the
date of vesting and delivery of all or a portion of the Shares subject to this
Award.

VOTING RIGHTS. You will be entitled to vote the Shares before the Shares have
vested and been delivered to you to the same extent as would have been
applicable had the Shares been delivered to you; provided, however, that you
will not be entitled to vote the Shares with respect to record dates for such
voting rights arising prior to the Date of Grant, or with respect to record
dates occurring on or after your Date of Termination (as defined below).

DEPOSIT OF SHARES. Shares shall be issued you as soon as practicable after the
Date of Grant via Book Entry made by The Company’s designated stock transfer
agent. The stock transfer agent will hold Shares in Book Entry form until the
possibility of forfeiture has lapsed. Certificates for Shares shall then be
issued in your name and delivered to the registered owner as soon as
practicable. If forfeiture occurs, the Book Entry covering the forfeited shares
shall be promptly canceled by the Company via written instruction to the
transfer agent without additional authorization from you. Subject to the
limitations described herein, while the transfer agent holds the shares in Book
Entry form, you may exercise voting and other shareholder rights.

TERMINATION. If your service as a member of the Board of Directors of the
Company ceases for any reason, including death or disability (the “Date of
Termination”), then this Award shall immediately expire and no additional Shares
shall be vested or delivered to you pursuant to this Award and you shall forfeit
all Shares that are not vested as of the Date of Termination. Your Date of
Termination for purposes of this Agreement shall be determined by the Committee,
which determination shall be final.



--------------------------------------------------------------------------------

TRANSFER RESTRICTIONS APPLICABLE TO SHARES. Shares will not be sold,
transferred, assigned, encumbered or otherwise disposed of until the earlier to
occur of (1) February 20, 2012 or (2) your Date of Termination.

TRANSFERABILITY OF AWARD. This Award and the rights and privileges conferred
hereby may not be sold, transferred, assigned, pledged, encumbered or
hypothecated in any manner (whether by operation of law or otherwise) and any
such attempted action shall be null and void. The terms of this Agreement shall
be binding upon your executors, administrators, heirs, successors and assigns.
Notwithstanding the foregoing, to the extent permitted by applicable law and
regulation, the Company, in its sole discretion, may permit you to transfer this
Award and the rights and privileges conferred hereby.

CONTINUATION OF RELATIONSHIP. Nothing in this Award will confer upon you any
right to continue in the service of the Company, or to interfere in any way with
the right of the Company to terminate your relationship with the Company.

DIVIDENDS. The Company shall retain cash or stock dividends declared on the
Shares, if any, prior to vesting for your account. Cash dividends paid with
respect to Shares will be paid to you in a lump sum upon the vesting of such
Shares, subject to any applicable tax withholding requirements. Stock received
upon payment of stock dividends shall be issued via Book Entry made by the
Company’s designated stock transfer agent, and will be held in Book Entry form
until the possibility of forfeiture with respect to the relevant Shares has
lapsed. You shall have no right to receive retained cash or stock dividends with
respect to Shares that do not vest or are otherwise forfeited.

SECURITIES LAW COMPLIANCE. Notwithstanding any other provision of this Award,
you may not sell any Shares unless they are registered under the Securities Act
of 1933, as amended (the “Securities Act”), or, if such Shares are not then so
registered, The Company has determined that such sale would be exempt from the
registration requirements of the Securities Act. The sale of the Shares must
also comply with other applicable laws and regulations governing the Shares, and
you may not sell the Shares if the Company determines that such sale would not
be in material compliance with such laws and regulations.

STOP TRANSFER INSTRUCTIONS. You understand and agree that, in order to ensure
compliance with the restrictions referred to in this Award, the Company may
issue appropriate “stop-transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records. The Company will not be
required to (a) transfer on its books any Shares that have been sold or
transferred in violation of the provisions of the terms of this Award or
(b) treat as the owner of the Shares, or otherwise accord voting, dividend or
liquidation rights to, any transferee to whom the Shares have been transferred
in contravention of the terms of this Award.

SECTION 83(b) ELECTION FOR SHARES. You understand that under Section 83(a) of
the Internal Revenue Code (the “Code”), the excess of the Fair Market Value of
the Shares on the date the forfeiture restrictions lapse over the purchase
price, if any, paid for such Shares will be taxed, on the date such forfeiture
restrictions lapse, as ordinary income subject to payroll and



--------------------------------------------------------------------------------

withholding tax and tax reporting, as applicable. For this purpose, the term
“forfeiture restrictions” means the right of the Company to receive back any
unvested Shares upon termination of your relationship with the Company. You
understand that you may elect under Section 83(b) of the Code to be taxed at the
time the Shares are acquired, rather than when and as the Shares cease to be
subject to the forfeiture restrictions. Such election (an “83(b) Election”) must
be filed with the Internal Revenue Service within 30 days from the Date of Grant
of the Award of Shares as set forth above.

You understand that (a) you will not be entitled to a deduction for any ordinary
income previously recognized as a result of the 83(b) Election if the Shares are
subsequently forfeited to the Company and (b) the 83(b) Election may cause you
to recognize more ordinary income than you would have otherwise recognized if
the value of the Shares subsequently declines.

THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS EXHIBIT
A. YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE 30-DAY PERIOD
MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE FORFEITURE
RESTRICTIONS LAPSE. You further understand that an additional copy of such
election form should be filed with your federal income tax return for the
calendar year in which the date of this Award falls. You acknowledge that the
foregoing is only a summary of the federal income tax laws that apply to the
purchase of the Shares under this Award and does not purport to be complete.

YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE AND THE INCOME TAX LAWS
OF ANY MUNICIPALITY OR STATE IN WHICH YOU MAY RESIDE.

You agree that to deliver to the Company a copy of the 83(b) Election attached
hereto as Exhibit A if you choose to make such an election.

INDEPENDENT TAX ADVICE. You acknowledge that determining the actual tax
consequences to you of receiving or disposing of the Shares may be complicated.
These tax consequences will depend, in part, on your specific situation and may
also depend on the resolution of currently uncertain tax law and other variables
not within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving or disposing of the Shares. Prior to
executing this Award, you have either has consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of your specific situation or has had the opportunity to consult with such a tax
advisor but chose not to do so.

DETERMINATION OF COMMITTEE TO BE FINAL. The administration of this Award and all
determinations referred to herein or otherwise will be made by the Committee,
and such determinations will be final, binding and conclusive. You acknowledge
that the Committee has determined you may not have Shares withheld from issuance
as a means of satisfying any tax obligation you may have in connection with this
Award.



--------------------------------------------------------------------------------

ADJUSTMENTS UPON CHANGES IN CAPITAL. The aggregate number of Shares covered by
this Award will be proportionally adjusted for any increase or decrease in the
number of issued and outstanding Shares resulting from a stock split-up or
consolidation of Shares or any like capital adjustments, or the payment of any
stock dividend.

Please execute the Agreement in the space below and return it to the
undersigned.

 

Very truly yours, PLANAR SYSTEMS, INC. By:   /s/ Gerald Perkel   Gerald Perkel  
President and Chief Executive Officer

 

AGREED AND ACCEPTED:   Date:    



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

  NAME OF TAXPAYER:                                          
                                         

 

  ADDRESS:                                          
                                                                  

   _____________________________________________________

 

  IDENTIFICATION NO. OF TAXPAYER:                                          
             

 

  TAXABLE YEAR:                     

 

2. The property with respect to which the election is made is described as
follows:

                       shares of the common stock of Planar Systems, Inc., an
Oregon corporation (the “Company”).

 

3. The date on which the property was transferred is: February 20, 2009.

 

4. The property is subject to the following restrictions:

The property is subject to forfeiture by the taxpayer if for any reason
taxpayer’s service with the Company is terminated prior to one year from the
date on which the property was transferred.

 

5. The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:                             .

 

6. The amount (if any) paid for such property is: $0

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The undersigned is the person performing the services
in connection with the transfer of said property.



--------------------------------------------------------------------------------

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:

       Signed:     